EXHIBIT 10.1

 

Evolving Systems, Inc.

Consulting Agreement

 

I, George A. Hallenbeck, agree to serve as a Consultant to Evolving
Systems, Inc. (Evolving Systems) on the terms described below, which I have
read, and accept:

 

1.             Duties.

 

1.1          General Advice.  As requested, you will consult with Evolving
Systems concerning Evolving Systems’ products, services, and market
opportunities, as well as other matters in your area of expertise. Your primary
point of contact will be Thad Dupper, President and CEO.

 

1.2          Compliance with Law and Policies.  In performing the work required
under this Agreement, you will comply with all applicable laws and regulations,
and with Evolving Systems’ policies and procedures.

 

2.             Evolving Systems’ Duties.

 

2.1          Expenses.  Evolving Systems will reimburse you for any reasonable
pre-approved expenses you incur in performing services under this Agreement,
according to Evolving Systems’ corporate policy for its senior employees.
Evolving Systems will reimburse those expenses promptly on receiving
reimbursement requests in a form and supported by such reasonable documentation
as Evolving Systems may request.

 

2.2          Scheduling.  Evolving Systems will give you as much advance notice
as is reasonably feasible of meetings, and work with you to schedule other
consultations at convenient times.

 

2.3          Office, Equipment.  You will be responsible for providing your own
office and computer equipment to be used in performing your consulting services.

 

3.             Term & Compensation.

 

3.1          Term.  This Agreement begins on October 15, 2009 and continues
through May 31, 2012 unless terminated earlier as a result of your death,
longterm disability that prevents you from performing your duties or upon thirty
(30) days’ advance written notice from you that you no longer want to continue
providing services to the company.

 

3.2          Compensation. As compensation for your services under this
Agreement, Evolving Systems will pay you an annual fee of $10,000, payable in
equal quarterly payments.  Each quarterly amount will be paid to you in the
month following the end of each calendar quarter.  Payments will be pro-rated to
the extent services are not provided for a full calendar quarter.

 

4.             Status of Consultant.  You will be an independent contractor and
not an employee of Evolving Systems.  Except as specifically set forth in this
paragraph, you acknowledge that you have no rights in or under any health,
liability or disability or other insurance policies maintained by Evolving
Systems, nor

 

--------------------------------------------------------------------------------


 

to any overtime, vacation, holiday, sick leave, seniority or other benefits. 
You further acknowledge that you have no right to claim unemployment
compensation, worker’s compensation or disability compensation pursuant to this
Agreement, or as a result of your relationship with Evolving Systems.  You will
be responsible for all self-employment, social security and other taxes, fines,
penalties or other liability to the Internal Revenue Service of the United
States, the Department of Revenue of the State of Colorado, and to any other
entity with taxing jurisdiction.

 

5.             Confidentiality.  You acknowledge that in the course of providing
services and advice to Evolving Systems, you may acquire knowledge (both orally
and in writing) relating to confidential affairs of Evolving Systems and
confidential or proprietary information.  You agree to continue to be bound by
the terms and conditions of the Confidentiality Agreement entered into between
you and Evolving Systems.  The Company does not intend to disclose material
non-public information to you under this Agreement, but to the extent you
receive such information you acknowledge that use or disclosure of such
information may give rise to liability under U.S. Federal securities laws.

 

6.             Non-Solicitation. You agree that for the duration of this
Agreement you will not directly or indirectly induce or solicit any of Evolving
Systems’ employees to leave their employment or to become employed by any other
entity, nor shall you refer any of Evolving Systems’ employees to any other
entity or person for purposes of inducing or soliciting such employees to leave
Evolving Systems’ employment or to become employed by any other person or
entity. You represent and warrant that the provision of services under this
Agreement does not violate your confidentiality, non-disclosure, or
non-competition obligations, if any, to any other person or entity.

 

7.             Authority.  You shall not: (a) have any authority to incur any
expenditure in the name of or for the account of Evolving Systems unless
Evolving Systems shall have agreed in advance to it being so incurred; or
(b) hold yourself out or permit yourself to be held out as having any authority
to do or say anything on behalf of or in the name of Evolving Systems unless
Evolving Systems shall have consented in advance to you so doing or saying.

 

8.             General.

 

8.1          Notice.  Notice will be sent, if to you, at your address as shown
below; and if to Evolving Systems, at Evolving Systems’ headquarters location,
attn: Thad Dupper, President & CEO.  Notice is effective when received by the
person to whom Notice is required to be given, if sent by any means that leaves
a permanent record in the recipient’s hands.  Notice is also effective if
properly addressed and sent postage prepaid by any method resulting in a return
receipt from the courier.  Notice sent by this method is effective on the
earlier of the date actually received, or on the date the return receipt shows
it was refused or returned undeliverable.  Either party may change its Notice
address, by Notice.

 

George Hallenbeck

6 Polo Club Drive

Denver, CO 80209

 

--------------------------------------------------------------------------------


 

8.2          Governing Law, Enforcement, Priority.  This Agreement is governed
by Colorado law.  Enforcement may be sought in Douglas County, Colorado, where
you and Evolving Systems both consent to jurisdiction.  This Agreement
supersedes all prior agreements between the parties as to the terms of any
consulting arrangement.

 

 

Effective the 15th day of October, 2009.

 

 

 

 

 

/s/ George A. Hallenbeck

 

George A. Hallenbeck

 

 

 

 

 

Evolving Systems, Inc.

 

 

 

By:

/s/ Anita T. Moseley

 

 

 

 

Name:

Anita T. Moseley

 

 

 

 

Title:

Sr Vice President & General Counsel

 

 

--------------------------------------------------------------------------------